DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Zhao et al. (2020/0074639) discloses an information device for informing a driver about a driving state of a motor vehicle drivable in an automated manner, the information device comprising: a first control device configured to control automated driving of the motor vehicle; a first human-machine interface unit configured to communicate a driving state of the automated driving of the motor vehicle to the driver; and  wherein the first human-machine interface unit is configured to transmit the driving state received by the first human-machine interface unit and/or the driving state of the automated driving output by the first human-machine interface unit, to one of the first and second control devices and/or to the second human-machine interface unit (Paragraph 0036).  However, Zhao fails to disclose a second control device configured to control the automated driving of the motor vehicle; a second human-machine interface unit configured to communicate the driving state of the automated driving of the motor vehicle to the driver; the second control device being configured to transmit the driving state of the automated driving to the second human-machine interface unit; and wherein the second human-machine interface unit is configured to transmit the driving state received by the second human-machine interface unit and/or the driving state of the automated driving output by the second human- machine interface unit to the same control device to which the first human-machine interface unit transmits the received driving state and/or the driving state output by the first human-machine interface unit, and/or to the first human-machine interface unit; wherein the first and/or the second control device and/or the first and/or second human-machine interface unit is configured to compare: (i) the driving state transmitted from the first and second control devices to the first and second human-machine interface units, to (ii) the driving state transmitted from the first and second human-machine interface units.  Therefore, the prior art of record does not anticipate nor render obvious  a second control device configured to control the automated driving of the motor vehicle; a second human-machine interface unit configured to communicate the driving state of the automated driving of the motor vehicle to the driver; the second control device being configured to transmit the driving state of the automated driving to the second human-machine interface unit; and wherein the second human-machine interface unit is configured to transmit the driving state received by the second human-machine interface unit and/or the driving state of the automated driving output by the second human- machine interface unit to the same control device to which the first human-machine interface unit transmits the received driving state and/or the driving state output by the first human-machine interface unit, and/or to the first human-machine interface unit; wherein the first and/or the second control device and/or the first and/or second human-machine interface unit is configured to compare: (i) the driving state transmitted from the first and second control devices to the first and second human-machine interface units, to (ii) the driving state transmitted from the first and second human-machine interface units when taken in combination with all the features and limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668